Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Hao on 02/11/22.

The application has been amended as follows: 



Claim 5. Please change the phrase “pKa for” to “pKa of”.

Claim 11. Please change the phrase “pKa for” to “pKa of”.

Claim 18. Please add the word “instantaneously” immediately prior to the phrase “produce a lipid vesicle encapsulating the nucleic acid”.

Claim 20. Please change the phrase “pKa for” to “pKa of”.

Claim 29. Please change the phrase “pKa for” to “pKa of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to the prior art are persuasive, especially in light of the fact that Hirota does not actually teach that liposomes/lipid vesicles can be formed with their apparatus and the examiner mistakenly read the reference to be forming liposomes when in fact Hirota actually starts with pre-formed liposomes in order to form lipoplexes (See applicant’s arguments pg. 7-8). Additionally, Hirota requires both solutions to be aqueous and the secondary prior art Wheeler which was used to teach the organic lipid solution requires a clear single phase mixture of dissolved plasmids and lipids as an intermediate step and then only after the clear phase is formed is it then disrupted by removal of the organic solvent to form the liposomes/lipid vesicles which is contrary to the instantly claimed apparatus and solutions. The proposed amendments help to distinguish applicant’s apparatus from apparatuses taught in the prior art because .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN E HIRT/Primary Examiner, Art Unit 1616